DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Amendment dated 12/14/2021, the following has occurred:
Claims 1 and 2 are amended,
Claims 3-5 are cancelled, and
Claims 1, 2 and 6 are pending.

Response to Arguments
Claim Interpretation under 35 U.S.C. 35 §112(f)
Applicant's amendments the previous interpretation under 35 USC 112(f) has been revoked. However, in light of the amendments new claim interpretations have been applied.
Rejection under 35 U.S.C. 35 §112(b)
Applicant’s amendments to the claims have overcome the objections set forth in the prior Office Action. However, there are new grounds of 35 USC 112(b) rejections necessitated by the amendments. 
Prior Art
Applicant Asserts:

    PNG
    media_image1.png
    337
    628
    media_image1.png
    Greyscale

This argument is not persuasive. Claim 1 remains rejected to Brodard in view of Fukui under new a ground of rejection.  Particularly, Fukui discloses in response to the input portion (Fig. 1 (27)) being operated, the controller (Fig. 2 (20)) executes a process of: (1) continuously performing stimulation at the first maximum stimulation voltage as the second maximum stimulation voltage until termination of the stimulation session in response to an actual stimulation time or an actual stimulation frequency exceeding the stimulation time information or the stimulation frequency information (pars. [0035]: … the optimum intensity determination unit 28 acquires the stimulus intensity value output from the parameter code specifying unit 24 at that time, and holds the value as the optimum stimulus intensity. At that time, the optimum strength determination unit 28 outputs a clock signal generation stop command to the clock signal generation unit 23), and  (2) continuously performing stimulation at the second maximum stimulation voltage smaller than the first maximum stimulation voltage until termination of the stimulation session in response to an actual stimulation time or an  (par. [0035], [0041]: If the patient feels uncomfortable or uncomfortable during the process of increasing the stimulation intensity (voltage value) (before the voltage value reaches a predetermined upper limit value) (in the example of FIG. 2, the voltage value is 3.0 V). The patient performs a predetermined operation on the input unit 27 of the controller 20 and transmits a second command (second control signal) to stop increasing the stimulation intensity to the nerve stimulation apparatus 10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the external electrical stimulation device, as taught by Brodard, a control unit that outputs increased voltage values stepwise as taught by Fukui in order to provide a nerve stimulation system in which fine adjustment of stimulation intensity can be easily performed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input portion” and “storage portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
When looking to Applicant’s specification dated 12/20/2019, “a plurality of operation buttons…as an example of the input portion” (par. [0035]) and “memories…as an example of the storage portion”. Therefore, the Examiner is interpreting the input portion and the storage portion as such.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Brodard (Patent No. US 5,285,781, cited by applicant) in view of Fukui (Publication No. JP 2010/094445, cited by applicant).
Regarding claim 1, Brodard discloses an electrical stimulation treatment device comprising: 
a pair of application electrodes (Fig. 1a, (6), (6')) which are disposed at a site of the skin of a person to be treated where an electrical stimulation is to be given and which supply the electrical stimulation to the skin (Fig. 1a, (6), (6') and [Abstract], col. 1, lns. 7-13 and Col. 5, lns. 35-46: …a commercial computer 1 and a stimulation unit 2 connected by a detachable cable 3…  The stimulation unit 2…is controlled by a detachable and interchangeable information medium 4, which can be beforehand programmed as a function of the treatment required by each respective patient. The stimulation unit …housing 5 contains the component, mechanical and electronic parts.  It is equipped with four pairs of electrodes); and 
a controller (Fig. 1a, (2)) configured to be electrically connected to the application electrodes to control a magnitude of a stimulation supplied to the application electrodes (Fig. 1a, (6), (6'), (14) and Col. 5, lns. 42-46: The stimulation unit is designed according to a concept of the miniaturized Walkman style.  Its housing 5 contains the component, mechanical and electronic parts.  It is equipped with four pairs of electrodes); and
Brodard does not disclose a controller configured to control a magnitude of a stimulation voltage
an input portion operated by a person to be treated when the person to be treated feels that stimulation is strong wherein 

a calculation circuit  configured to calculate a magnitude of the stimulation voltage which is to be output depending on a first maximum stimulation voltage set for each person to be treated and , an elapsed time or a stimulation frequency from the start of a stimulation session of a predetermined time, 
an output circuit configured to output the stimulation voltage while increasing the voltage in a stepwise manner based on the calculation results of the calculation circuit and to use a second maximum stimulation voltage until termination of the stimulation session from a time of operation of the input portion when the input portion is operated before attainment of the first maximum stimulation voltage 
a storage portion which stores stimulation time information and stimulation frequency information based on how long a time has elapsed or how many times stimulation has been given from the start of the stimulation session in order to attain the first maximum stimulation voltage, wherein 
in response to the input portion being operated, the controller executes a process of:
 (1) continuously performing stimulation at the first maximum stimulation voltage as the second maximum stimulation voltage until termination of the stimulation session in response to an actual stimulation time or an actual stimulation frequency exceeding the stimulation time information or the stimulation frequency information, and

However, Fukui in the same field of endeavor: a nerve stimulation system capable of easily and scrupulously adjusting a stimulation strength, discloses a controller (Fig. 1, (20)) configured to control a magnitude of a stimulation voltage (pars. [0003], [0009], [0011]: …a controller that controls the operation of the nerve stimulation device by communication. It was set as the structure provided. The nerve stimulation apparatus includes a stimulation signal generation unit that generates a nerve stimulation signal, a control signal reception unit that receives a first control signal…a control unit that adjusts a parameter corresponding to the stimulus intensity so as to regularly change the stimulus intensity…)
an input portion (Fig. 1 (27)) operated by a person to be treated when the person to be treated feels that stimulation is strong (pars. [0011], [0013]: And an input unit capable of inputting a command signal for holding a corresponding parameter code by a patient, par. [0035], [0041]: If the patient feels uncomfortable or uncomfortable during the process of increasing the stimulation intensity (voltage value)…The patient performs a predetermined operation on the input unit 27 of the controller 20 and transmits a second command (second control signal) to stop increasing the stimulation intensity to the nerve stimulation apparatus 10)), wherein 
the controller (Fig. 2 (20)) includes 
a calculation circuit (Fig. 2 (32)) configured to calculate a magnitude of the stimulation voltage (par. [0021]: As a parameter corresponding to the stimulation intensity, at least one of a period between pulses of a nerve stimulation signal, a pulse width, a pulse current, and a pulse voltage can be used) which is to be output depending on a first maximum stimulation voltage set for each person to be treated and, an elapsed time or a stimulation frequency from the start of a stimulation session of a predetermined time (par. [0031]: The calculation unit 32 is connected to the clock signal generation unit 23 and the first to third storage units 33 to 35. The calculation unit 32 calculates the stimulation intensity during adjustment based on the command signal input from the clock signal generation unit 23 and various information regarding the adjustment process), 
an output circuit (Fig. 2, (14)) configured to output the stimulation voltage (pars. [0021] The control unit 13 has an output terminal connected to the stimulation signal generation unit 14 and controls the intensity (stimulation intensity) of the nerve stimulation signal generated from the stimulation signal generation unit 14…a parameter corresponding to the stimulation intensity, at least one of …a pulse voltage can be used, [0022]: The stimulation signal generator 14 has an output terminal connected to a stimulation electrode (not shown), and the generated nerve stimulation signal is applied…) while increasing the voltage in a stepwise manner based on the calculation results of the calculation circuit (Figs. 1 and 2 (32) and pars. [0040]: The nerve stimulation apparatus 10 and the controller 20 repeat the above operation while increasing the voltage value stepwise (in this case, increasing by 0.5 V) (increase process in FIG. 2: operations M3 to M6)… In addition, the first period and the increment value of the voltage in the process of increasing the stimulation intensity are not limited to the above-described example…) and to use a second maximum stimulation voltage until termination of the stimulation session from a time of operation of the input portion when the input portion is operated before attainment of the first maximum stimulation voltage (par. [0041]: …the process of increasing the stimulation intensity (voltage value) (before the voltage value reaches a predetermined upper limit value)…)
a storage portion which stores stimulation time information and stimulation frequency information based on how long a time has elapsed or how many times stimulation has been given from the start of the stimulation session (pars. [0039] Thereafter, the initial voltage value is held for a predetermined first period (for example, about 3 seconds). During this time, a nerve stimulation signal is generated with a predetermined interpulse period and pulse width, [0089]: …the first period timing unit 30 starts generating the clock signal and starts measuring the duration of the stimulus intensity based on the clock signal (step S27), [0109]: …elapsed time since the adjustment of the stimulus intensity and the parameter of the stimulus intensity to be adjusted is stored…the clock signal generated by the clock signal generator is counted, and the count amount…The stimulation intensity corresponding to (elapsed time)) in order to attain the first maximum stimulation voltage (par. [0045]: … the patient performs a predetermined operation on the input unit 27 to determine the optimal stimulation intensity), wherein 
in response to the input portion (Fig. 1 (27)) being operated, the controller (Fig. 2 (20)) executes a process of :
(1) continuously performing stimulation at the first maximum stimulation voltage as the second maximum stimulation voltage until termination of the stimulation session in response to an actual stimulation time or an actual stimulation frequency exceeding the stimulation time information or the stimulation frequency information (pars. [0035]: … the optimum intensity determination unit 28 acquires the stimulus intensity value output from the parameter code specifying unit 24 at that time, and holds the value as the optimum stimulus intensity. At that time, the optimum strength determination unit 28 outputs a clock signal generation stop command to the clock signal generation unit 23), and  
(2) continuously performing stimulation at the second maximum stimulation voltage smaller than the first maximum stimulation voltage until termination of the stimulation session in response to an actual stimulation  (par. [0035], [0041]: If the patient feels uncomfortable or uncomfortable during the process of increasing the stimulation intensity (voltage value) (before the voltage value reaches a predetermined upper limit value) (in the example of FIG. 2, the voltage value is 3.0 V). The patient performs a predetermined operation on the input unit 27 of the controller 20 and transmits a second command (second control signal) to stop increasing the stimulation intensity to the nerve stimulation apparatus 10).  This provides the benefit of a nerve stimulation system in which fine adjustment of stimulation intensity can be easily performed (par. [0010]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the external electrical stimulation device, as taught by Brodard, a control unit that outputs increased voltage values stepwise as taught by Fukui in order to provide a nerve stimulation system in which fine adjustment of stimulation intensity can be easily performed.
Regarding claim 2, Brodard discloses the electrical stimulation treatment device according to Claim 1 except, wherein the calculation circuit is configured to calculate an increase rate of the stimulation voltage based on the stimulation time information or the simulation frequency information of the storage portion in response to the elapsed time or the stimulation frequency from the start of the stimulation session being input, thereby 
Fukui discloses the calculation circuit is configured to calculate an increase rate of the stimulation voltage based on the stimulation time information or the simulation frequency information of the storage portion in response to the elapsed time or the stimulation frequency from the start of the stimulation session being input, thereby calculating a magnitude of the stimulation voltage based on the increase rate (Fig. 2 operations M3 to M6 and pars. [0039]: …the nerve stimulation apparatus 10 increases the voltage value by a predetermined value (0.5 V in the example of FIG. 2). At this time, the calculation unit 32 of the controller 20 calculates (monitors) the voltage value corresponding to the stimulus intensity being adjusted in real time, [0040]: The nerve stimulation apparatus 10 and the controller 20 repeat the above operation while increasing the voltage value stepwise (in this case, increasing by 0.5 V). This is for the purpose of storing the stimulation intensity adjustment process that is monitored in real time and determine the optimum stimulation intensity (par. [0014]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the external electrical stimulation device, as taught by Brodard, a control unit that stores the incremented stimulus intensity adjustment value as taught by Fukui in order to store the stimulation intensity adjustment process that is monitored in real time and determine the optimum stimulation intensity.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brodard in view of Fukui, as applied to claims 1 and 2 and further in view of Wacnik et al. (Publication No. US 2013/0289667, hereinafter “Wacnik”).
Regarding claim 6, the Brodard and Fukui combination discloses the electrical stimulation treatment device according to claim 1, except wherein the electrical stimulation treatment device includes a urination disorder treatment device.
Wacnik in the same field of endeavor: ramping parameter values for electrical stimulation therapy, discloses, the electrical stimulation treatment device includes a urination disorder treatment device (pars. [0002]: Electrical stimulators may be external …and may be used to deliver electrical stimulation therapy to patients to treat a variety of symptoms or conditions such as … urinary or fecal incontinence, [0038]: … sacral nerve stimulation (SNS).  SNS may be used to treat…urinary incontinence). This provides the benefit of treating patients suffering from pelvic floor disorders. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the external electrical stimulation device, as taught by Brodard and Fukui to treat urinary incontinence, as taught by Wacnik, in order to provide the benefit of treating patients suffering from pelvic floor disorders.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792      

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792